

116 S3756 IS: Renewable Fuel Feedstock Reimbursement Act of 2020
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3756IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Grassley (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to establish a renewable fuel feedstock reimbursement program.1.Short titleThis Act may be cited as the Renewable Fuel Feedstock Reimbursement Act of 2020.2.Renewable fuel feedstock reimbursement program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity that produces renewable fuel used as transportation fuel (as those terms are defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))).(2)Eligible feedstockThe term eligible feedstock means renewable biomass described in section 211(o)(1)(I)(i) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)(i)) that is intended to be used to produce the renewable fuel described in paragraph (1).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Establishment of programNotwithstanding any other provision of law, the Secretary shall use such sums as are necessary of the funds of the Commodity Credit Corporation to carry out a program to provide payments to eligible entities to reimburse the eligible entities for purchases of eligible feedstocks that were made during the period beginning on January 1, 2020, and ending on March 31, 2020.(c)Payment amountThe amount of a payment under subsection (b) shall be an amount equal to 75 percent of the purchase price of eligible feedstock paid by an eligible entity.(d)Proof of costThe Secretary shall determine the documentation that an eligible entity shall provide to the Secretary to demonstrate the purchase price and quantity of eligible feedstock purchased by the eligible entity to receive a payment under subsection (b).(e)AgreementsTo be eligible to receive a payment under subsection (b), an eligible entity shall enter into an agreement with the Secretary, as determined by the Secretary.(f)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on the payments made under subsection (b), including an identification of each eligible entity that received a payment and the amount received.(g)Regulations(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to carry out the program established under subsection (b).(2)ProcedureThe promulgation of the regulations and administration of the program established under subsection (b) shall be made without regard to—(A)the notice and comment provisions of section 553 of title 5, United States Code;(B)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act); or(C)the Statement of Policy of the Secretary of Agriculture (36 Fed. Reg. 13804 (July 24, 1971)) relating to notices of proposed rulemaking and public participation in rulemaking.